Section 81-310 of the Code provides as follows: "No part of an answer shall be stricken out or rejected on account of being contradictory to another part of the same, but the court shall suffer the whole answer to remain, if the defendant should desire it, and avail himself of any advantage he can or may have under either or the whole of said answer, and proceed to trial accordingly." While I do not believe that the defendant, under the record in this case and under that part of the answer which amounts to a plea of rescission, is entitled to the affirmative relief sought, it is nevertheless my opinion that the plea, in so far as it merely resists judgment upon the notes sued on, was good and should not have been stricken on general demurrer.
 *Page 1